Motion by appellants to stay operation of order appointing a temporary receiver and to stay the receiver and the petitioner (respondent) from proceeding thereunder, pending appeal therefrom. Motion denied on condition that appellants and respondent be ready to proceed with the argument of the appeal on March 26, 1962; appeal ordered on the calendar for said day. The appeal will be heard on the typewritten briefs of the appellants and respondent. Such briefs shall contain a copy of the opinion, if any, rendered by the Special Term. Each party shall file six copies and serve one copy of his typewritten brief. The record and appellants’ brief must be served and filed on or before March 22, 1962. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.